Fairchild, J.
{dissenting). My understanding of the decision in Rusch v. Korth (1957), 2 Wis. (2d) 321, 86 N. W. (2d) 464, was that where a person threatened with imposition of liability for negligence makes a settlement reasonable in amount, that person may recover contribution from a second person upon establishing that the second was liable to the claimant for negligence under circumstances where there would be common liability if the claimed negligence of the first person had been established. It did not change the theory that contribution was based upon common liability, but it did not require one who settled a claim based upon negligence to establish that he was, in fact, negligent in order to recover contribution from another who was, in fact, negligent. This holding still appears to me to be sound.